Mr. Justice Sterrett
delivered the opinion of the court November 10, 1884.
' It was incumbent on the plaintiff below to prove that he was entitled to a seat in the car on which he was travelling at the time he was forcibly removed therefrom; and, that the conductor, who was in charge'of the train and by whom he was ejected from the car, was then an employee of the Penn-' sylvania Railroad Company, acting within the general scope of his authority as such conductor. If these facts were established to the satisfaction of the juiy, and nothing was shown to justify the action of the conductor, it necessarily followed that a trespass was committed for which the company was liable in damages;' and, under proper instructions by the court as to the measure of damages, it was the exclusive province of the jury to determine the amount thereof, subject of course to the power of the court to set aside the verdict in case.the damages awarded were clearly excessive and the plaintiff 'below refused to remit such excess. In view of the testimony, 'thé • damages in this case appear to us to be éxorbitant ; but, 'we have no right to grant relief on that ground alone; The power to do so was exclusively in the court below, and its refusal to exercise the discretion with which it was invested is not the subject of review here.
For the purpose of showing his right to travel on the train from which he was ejected, the plaintiff below gave in evidence a ticket of which the following is a copy:
Pennsylvania Railroad Company. This excursion ticket entitles the bearer to one trip to Philadelphia, Pa., and return. This ticket is void unless officially stamped and dated. In *149selling tliis ticket over other roads this company acts only as an agent, and assumes no responsibility beyond its own line.
. . . . . The checks belonging to this ticket will be void if detached.”
Attached to the ticket is a cheek as follows, viz.: “ Pennsylvania Railroad Company. Phila. & Erie R. R. Div. One first-class passage, Sunbury to Williamsport. This cheek is not good if detached. Philadelphia, Pa., and return.” Also another cheek which reads as follows : “ Issued by Pennsylvania Railroad Company, on account of Northern Central Railroad. One first-class passage, Harrisburg to Sunbury. This check is not good if detached. Philadelphia, Pa., and return.” Stamped on the back of the ticket is the following, viz.: “ Pennsylvania Railroad Company, 237, Passenger Department, Pennsylvania R. R. Office, Aug. 22, Williamsport.”
The ticket, of which the foregoing is substantially a copy, was purchased by plaintiff below in 1879, on the day it bears date, at the company’s office in Williamsport, and immediately used by him iii travelling thence to Philadelphia. The going cheeks were used in making that trip. Having the ticket with return checks still attached thereto in his possession, he left Philadelphia in November, 1881, intending to use the same iii going thence to Williamsport. He experienced no difficulty until lie reached a point on the Northern Central Railroad east of Dauphin, where he offered the ticket for passage to Sunbury and thence to Williamsport, but the conductor refused, to receive it, on the ground that the time within which it might have been used had expired, and insisted on payment of the usual fare. That demand not having been complied with, the train, after making its usual stop at Dauphin, was again stopped some distance north of the station and plaintiff below was ejected therefrom for non-payment of fare.
There is nothing on the face of the ticket to indicate that it was limited as to time, nor was there any competent evidence, dehors the ticket, to prove any such limitation and notice thereof to plaintiff below. The offer to prove that prior to the sale of the ticket in 1879, public notice was given, at the place where it was purchased, that such tickets were “ sold from June 1st to October 1st, good to return until November 1st,” of that year, and that similar notice was given by circulars there and elsewhere, was clearly incompetent and rightly rejected. If the proposition had been coupled with an offer to show that the plaintiff below had actual notice of the fact, it would have been competent, but this was not doue, nor was there any testimony in the case tending to *150prove that he knew the ticket was limited. The learned judge was therefore right in charging the jury that there is nothing whatever on the ticket limiting the time within which it might be used; nor is there anything to show the purchaser “ that it was not at his discretion to use it when he was disposed to do so, and the company cannot limit their responsibility, after making a contract of that sort, by any directions or instructions to their agents.” He was also right in refusing to charge as requested in defendant’s second point, viz.: “ If the jury believe that the plaintiff, by the exercise of ordinary diligence and care in making iiiquiries, could have ascertained ’ at or before the time he got the ticket, that under the rules and regulations of the company it was not good after November 1st, 1879, and did not exercise such care and diligence, then the plaintiff is not entitled to recover, and the verdict should be for defendant.” There was no evidence to justify the submission of this proposition. On the contrary the uncontradicted testimony negatived the idea of any want of care and diligence on the part of plaintiff below. He testified in substance that when he was about purchasing a single ticket to Philadelphia, the ticket agent informed him he could buy a round trip ticket that would be good until used, and upon that assurance he bought and paid for the ticket in question.
There is nothing, either in the testimony admitted or in the offers of evidence, that tended in the slightest degree to invalidate the ticket in the hands of plaintiff below, and hence he was entitled to use it at the time it was tendered to the conductor, and the latter had no fight to eject him from the car for non-payment of fare.
The next question is, whether the learned judge erred in refusing defendant’s first point and in submitting to the jury the question whether the conductor in charge of the train was an employee of the defendant below, then acting within the general scope of his authority as such conductor. The provision, contained in the ticket, that in selling it “ for passage over other roads, this company acts only as an agent and assumes no responsibility beyond its own line,” of course relieves it from liability for any wrong done on the line of the Northern Central Railroad, unless the act complained of was committed by one of the company defendant’s own officers or employees acting within the general scope of his authority at the time. As to this, the testimony was conflicting, but it was clearly proper for the consideration of the jury, and was fairly submitted to them. They must have found the fact as claimed by the plaintiff below, otherwise their verdict, under the instructions of the court, would have been in favor of the company.
*151There was no error in declining to affirm defendant’s third, point; nor in rejecting the offer referred to in the sixth specification. Neither of the assignments of error is sustained.
Judgment affirmed.
Justices Paxson and Green dissent, upon the ground that the-re was no evidence that the conductor was in the employ of the defendant company.
[A motion for a re-argument of the above case was refused.]